         Case 3:18-cv-00255-SDD-RLB             Document 13        02/09/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


ALVIN ELTON CORLEY                                                            CIVIL ACTION


VERSUS                                                                        17-535-SDD-RLB


GULFSTREAM PROPERTY
AND CASUALTY INSURANCE
COMPANY


                RULING ON MOTION TO EXCLUDE THE TESTIMONY OF
                     PLAINTIFF’S EXPERT TOMMY TOMPKINS


        Before the Court is the Motion to Exclude the Testimony of Plaintiffs’ Expert

Tommy Tompkins1 (“Motion”) filed by defendant Gulfstream Property and Casualty

Insurance Company (“Gulfstream” or “Defendant”).2 The Motion is opposed by Plaintiffs

in the consolidated cases (“Plaintiffs”).3 Gulfstream filed a Reply.4 The Court does not

require oral argument. The Court has carefully considered the law, the facts in the record,

and the arguments and submissions of the Parties, and, for the following reasons, the

Motion is denied.

I. BACKGROUND

       The captioned matter, and those consolidated herewith for discovery purposes,5

are but a few of the thousands of cases filed as the result of property damages alleged to



1
  Rec. Doc. 69.
2
  The subject Motion and this Court’s instant Ruling applies to the matters consolidated for discovery
purposes with the captioned matter, See Rec. Doc. 4.
3
  Rec. Doc. 70.
4
  Rec. Doc. 73.
5
  Rec. Doc. 4.


Document Number: 65198                                                                              1
         Case 3:18-cv-00255-SDD-RLB              Document 13   02/09/21 Page 2 of 4




have resulted from an epic rain event which caused widespread flooding in areas in Baton

Rouge and surrounding areas between August 13 and 15, 2016 (“Flood”).

        Gulfstream moves to exclude opinion testimony from the Plaintiff’s loss expert

Tommy Tompkins (“Tompkins”). Gulfstream’s Motion is virtually identical to the Motion in

Limine filed by Allstate Insurance Company in cases which present common questions of

fact and law and which arise out of the Flood.6 Another division of this Court has recently

denied an identical Motion in Limine to exclude Tompkins.7 For similar reasons, this Court

reaches the same conclusion.

        Gulfstream, like Allstate, argues that Tompkins is not qualified to render the

opinions he has given; that Tompkins’ opinions lack a sufficient foundation to render them

reliable; that Tompkins’ methodology fails to meet the Daubert8 standard; and that

Tompkins’ reports fail to satisfy the mandatory disclosure requirements proscribed by

Federal Rule of Civil Procedure 26(a)(2)(B). The Court adopts the well-reasoned opinion

of Judge deGravelles in Albert Anderson vs Allstate Insurance Company9 and offers the

following additional observations and rationale.

II. EXPERT QUALIFICATIONS

        Gulfstream argues that Tompkins lack the credentials and qualifications to provide

expert opinions, pointing out, inter alia, that by education Tompkins holds a GED and that

he lacks skill, experience or training as plumber, contractor, electrician, engineer, or water

mitigation expert. The plain language of FRE 702 contemplates that an expert may be

qualified by “knowledge, skill, experience, training or education.” The Court finds that


6
  See Civil Action 17cv00597-JWD-SJD, Rec Doc. 194.
7
  See Civil Action 17cv00597-JWD-SJD, Rec Doc. 218.
8
  Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
9
  Civil Action 17cv00597-JWD-SJD, Rec. Doc. 218.


Document Number: 65198                                                                      2
         Case 3:18-cv-00255-SDD-RLB             Document 13    02/09/21 Page 3 of 4




Tompkins is qualified to render opinion testimony on loss adjustment by virtue of his

designation as a “NFIP Authorized Adjuster who maintains a Flood Control Number (FCN)

issued by the NFIP Bureau & Statistical Agent on behalf of FEMA,”10 19 years’ experience

adjusting residential property claims, including floods, his experience of handling

approximately 2500 claims as a field adjuster, and 1,500 claims as an inside desk

adjuster.11

III.   FOUNDATION OF OPINIONS AND METHODOLOGY

       The gravamen of Gulfstream’s argument is that Tompkins’ opinions are unreliable

because his reports are cookie-cutter, and his opinions are not supported by site

inspections and fail to account for repairs that have been made. Notably, these cases are

set for bench trials. As such, the dangers of juror confusion are not present. The Court

can discern and credit evidence of repairs that have been made. Likewise, the Court can

evaluate the claim file materials relied upon by the insurer’s adjusters and Tompkins for

applicability and relevance to the loss in question.          This Court agrees with Judge

deGravelles’ well-reasoned finding that:

       Experts are entitled to rely on information obtained from third parties
       under Fed. R. Evid. 703 as long as it is “of a type reasonably relied upon
       by experts in the particular field in forming opinions or inferences upon
       the subject[.]” (Id. (quoting Fed. R. Evid. 703)(other citations omitted).12

                                          * * *
       Tompkins was not required to inspect the properties in order to give his
       opinions and may base his opinions on the data found in Allstate’s claims
       file and the original adjuster’s notes, measurements, photographs and
       the like.13


10
   Rec Doc. 70.
11
   Id.
12
   Civil Action 17cv00597-JWD-SJD, Rec. Doc. 218, p. 9.
13
   Id. at p. 25.



Document Number: 65198                                                                  3
         Case 3:18-cv-00255-SDD-RLB            Document 13   02/09/21 Page 4 of 4




IV.    REQUIREMENTS OF RULE 26(a)(2)

       Piggy-backing on its argument that Tompkins’ opinions lack sufficient foundation

to render them reliable and that his methodology is inadequate, Gulfstream argues that

Tompkins fails to conform to the Rule 26(a)(2) requirement that his reports be “sufficiently

complete, detailed and in compliance with the Rules so that surprise is eliminated,

unnecessary depositions are avoided, and costs are reduced.”14 In a jury case, the

“weaknesses in his report and inconsistencies between his deposition testimony … and

his affidavit on this issue,” as noted by Judge deGravelles,15 may warrant a different

outcome, the Court finds that in the context of a bench trial, exclusion is not warranted.

V.     CONCLUSION

       Accordingly, for the reasons assigned above, Gulfstream’s Motion in Limine16 is

DENIED.

       IT IS SO ORDERED.

       Baton Rouge, Louisiana, this 1st day of February, 2021.



                                                    S
                                              ________________________________
                                              SHELLY D. DICK
                                              CHIEF DISTRICT JUDGE
                                              MIDDLE DISTRICT OF LOUISIANA




14
   Rec. Doc. 69-1, pp. 18-19 (citations omitted).
15
   Civil Action 17cv00597-JWD-SJD, Rec Doc 218, p. 31.
16
   Rec. Doc. 69.


Document Number: 65198                                                                       4
